Citation Nr: 0215432	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-09 736A	)	DATE
	)
	)




THE ISSUE

Whether an October 2, 2001, decision of the Board of 
Veterans' Appeals (Board) denying an effective date earlier 
than November 29, 1996, for service connection for a 
psychotic disorder should be revised or reversed on the basis 
of clear and unmistakable error (CUE).




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel





INTRODUCTION

The veteran served on active duty from March 1958 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a motion from the veteran for revision or 
reversal based on CUE of an October 2, 2001, decision of the 
Board denying an effective date earlier than November 29, 
1996, for service connection for a psychotic disorder.  The 
motion was received by the Board in December 2001.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
prior to the Board's October 2, 2001, decision which is the 
subject of the veteran's December 2001 motion for CUE in that 
decision.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  Among other things, this law 
eliminated the former requirement in the law that a claimant 
submit a well grounded claim before being afforded assistance 
in the claim's development by VA.  The new law also clarified 
the obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order for 
the claim to be granted, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  The law applies to all claims filed on or after the 
date of its enactment.  38 U.S.C.A. § 5107, Note (West Supp. 
2002).

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the motion for CUE filed in this case.  A motion for CUE, by 
its nature, involves only evidence that was before the Board 
at the time it rendered the decision in which the moving 
party alleges CUE.  Thus, there is no evidentiary development 
to be done.  The motion sets forth legal arguments about 
errors in a prior final decision based on the law and the 
evidence extant at the time of that decision.  Accordingly, 
the Board concludes that the VCAA provides no requirements 
that must be fulfilled and which have not been fulfilled 
before the Board may review the motion for CUE, and there is 
no prejudice to the veteran in deciding his motion.  
VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).
FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in a May 1968 final rating decision.

2.  In May 1996, the RO noted that the veteran had not been 
provided with notice of a March 31, 1971, rating decision, 
which had denied service connection for a psychiatric 
disorder, and therefore, the RO notified him of the March 31, 
1971, rating decision in May 1996 and informed him of his 
right to appeal.

3.  The veteran appealed the March 31, 1971, rating decision 
to the Board.

4.  In October 1996, the veteran withdrew his appeal of the 
March 31, 1971, rating decision.

5.  In a November 6, 1996, rating decision, the RO denied an 
August 12, 1996, application to reopen a claim for service 
connection for a psychiatric disorder on the basis that no 
new and material evidence had been submitted to reopen the 
claim.

6.  The veteran initiated an appeal of the November 6, 1996, 
rating decision to the Board by filing a notice of 
disagreement.

7.  In December 1996, the veteran withdrew his appeal of the 
November 6, 1996, rating decision.

8.  In September 1997, the RO received medical evidence from 
a private psychologist who rendered the opinion, based on his 
review of a service medical record dated in 1959, that the 
veteran had schizophrenia in service.

9.  In a May 1998 rating decision, a VA hearing officer 
reopened the claim, based on the September 1997 
psychologist's report, and granted the claim for service 
connection for a psychiatric disorder.

10.  The May 1998 hearing officer assigned an effective date 
of November 29, 1996, for the award of service connection, 
and the veteran appealed the effective date to the Board.

11.  In an October 2, 2001, decision, the Board denied the 
appeal for an effective date earlier than November 29, 1996, 
for the award of service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

The October 2, 2001, Board decision assigning a November 29, 
1996, effective date for the award of service connection for 
a psychiatric disorder was CUE; the effective date for the 
award of service connection should have been August 12, 1996, 
rather than November 29, 1996.  38 U.S.C.A. § 7111 (West 
Supp. 2002); 38 C.F.R. § 1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from March 1958 to December 
1959.  He filed a claim for service connection for a mental 
disorder in April 1968.  The RO denied that claim in a final 
May 1968 rating decision for the reason that the diagnosis 
rendered in service was a personality disorder rather than an 
acquired psychiatric condition.  (Service connection may not 
be granted for congenital or developmental defects such as a 
personality disorder as a matter or law.  38 C.F.R. 
§ 3.303(c)).

The veteran sought to reopen his claim for service connection 
a psychiatric disorder, and in a March 1971 rating decision, 
the RO again denied the veteran's claim.  On VA Form 21-523, 
Disallowance/Disability or Death Claim, it was noted in April 
1971 that no notification letter was sent to the veteran 
concerning the denial of his claim because no address for the 
veteran was known at the time.  It was also noted that the 
veteran had been in and out of VA hospitals in various 
locations.

Between October 1995 and January 1996, the RO received 
several statements from the veteran requesting that his claim 
for service connection for a mental disorder be reopened.  In 
January 1996, the RO received a statement from the veteran 
alleging that he wanted to appeal the March 1971 rating 
decision.  He stated that, since he had never received 
notification of the March 1971 rating decision, he considered 
the claim still open.

In a May 1996 rating decision, the RO determined that the 
April 1968 rating decision was final and concluded that no 
new and material evidence had been submitted to reopen the 
claim.  However, the RO acknowledged that the veteran had not 
been notified of the March 1971 rating decision and that 
notice of that decision would be sent now and, if the veteran 
wished to appeal it, he would have the opportunity to do so.  
In May 1996, the RO send the veteran a copy of its May 1996 
rating decision and a covering letter which informed him of 
the denial of the claim to reopen the April 1968 rating 
decision and notified him that he had one year from the May 
1996 notification letter to appeal the March 1971 rating 
decision.

In June 1996, the veteran filed a notice of disagreement with 
the March 1971 rating decision.  A statement of the case was 
issued in June 1996, and the veteran perfected his appeal to 
the Board by filing a VA Form 9 substantive appeal in July 
1996.

From July to October 1996, the RO received many statements 
from the veteran with copies of documents already of record.  
In statements from the veteran received by the RO in October 
1996, he requested that his VA Form 9 substantive appeal be 
withdrawn and that "all substantive appeals submitted in 
1996" be withdrawn.  

Since the appeal of the issue of service connection for a 
psychiatric disorder was now withdrawn, the RO construed 
statements submitted by the veteran as new "claims" rather 
than as contentions or arguments in support of an appeal.  In 
a November 6, 1996, rating decision, the RO construed a 
statement received on August 12, 1996, and subsequent 
statements, as an application to reopen a claim for service 
connection for a psychiatric disorder, and denied the claim 
on the basis that no new and material evidence had been 
submitted to reopen it.  The veteran initiated an appeal of 
the November 6, 1996, rating decision to the Board by filing 
a notice of disagreement.  However, in December 1996, the 
veteran withdrew his appeal of the November 6, 1996, rating 
decision.

The RO continued to receive statements from the veteran in 
1996 and 1997 which might be construed as claims to reopen 
the claim for a psychiatric disorder, including statements 
received on November 29, 1996.  In February 1997, the RO 
requested a medical opinion from the Chief, Medical 
Administrative Services, at a VA medical center (VAMC) 
regarding whether, based on a review of the medical evidence 
in the claims file, schizophrenia had had its onset or was 
displayed during active military service.  Also in February 
1997, the RO informed the veteran that it was still possible 
for him to reinstate the appeals he had withdrawn because a 
year had not yet elapsed since he had been  notified of the 
decisions he had appealed.  The RO told him that, after 
expiration of the one-year period, each of the decisions 
would become final.

In June 1997, the RO received the medical opinion from the 
VAMC doctor who concluded that the currently diagnosed 
schizophrenia was not first manifested during service.  In 
September 1997, the RO received a medical opinion from a 
private psychologist who reviewed two pages of the service 
medical records and stated that it was clear that the doctor 
who wrote the report had diagnosed schizophrenia.  The 
psychologist explained that, although a personality disorder 
may coexist with schizophrenia, schizophrenia is always a 
separate diagnostic entity and that a diagnosis of 
schizophrenia is not a personality disorder diagnosis.

In a February 1998 rating decision, the RO denied the claim 
for service connection for a psychiatric disorder on the 
basis that no new and material evidence had been submitted to 
reopen that claim.  In March 1998, the veteran filed a notice 
of disagreement and a statement of the case was issued.  Also 
in March 1998, the veteran attended a hearing before a VA 
hearing officer and submitted a VA Form 9 substantive appeal.  
The veteran underwent a VA examination in May 1998 and an 
Independent Psychological Examination was also conducted in 
May 1998.

In a May 1998 decision, the VA hearing officer reopened the 
claim based on the September 1997 psychologist's report, 
which he found to be new and material evidence, and he 
granted the claim for service connection for a psychiatric 
disorder.  The May 1998 hearing officer assigned an effective 
date of November 29, 1996, for the award of service 
connection, and the veteran appealed the effective date to 
the Board.

In an October 2, 2001, decision, the Board denied the appeal 
for an effective date earlier than November 29, 1996, for the 
award of service connection for a psychiatric disorder.  The 
veteran filed a motion for CUE in the Board's decision to 
deny an earlier effective date.

In rendering its October 2001 decision, the Board noted that, 
in October 1996, the veteran withdrew his appeal of both the 
March 1971 rating decision and the May 1996 rating decision.  
Thus, the Board concluded that the March 1971 and the May 
1996 rating decisions became final and binding following the 
appellant's withdrawal of the claims in October 1996.  
Similarly, the Board noted with regard to the November 6, 
1996, rating action that the notice of disagreement as to 
that decision had been withdrawn by the veteran in December 
1996.  Therefore, the Board concluded that that decision also 
became final.

The Board noted that, subsequent to the November 6, 1996, 
rating decision, the veteran submitted a statement, received 
by VA on November 29, 1996, which the RO construed as a 
request that his claim for service connection for a 
psychiatric disorder be reopened.  The effective date for the 
award of service connection for a psychiatric disorder that 
was assigned by the hearing officer, i.e., November 29, 1996, 
was the date on which a claim was first received following 
the final rating decisions.  The Board found that the March 
1971 rating decision as well as both the May 1996 and 
November 1996 rating decisions had all become final prior to 
the receipt of the veteran's claim to reopen a previously 
finally denied claim on November 29, 1996.  Therefore, the 
Board concluded that the proper effective date was the date 
of the receipt of the claim to reopen the previously finally 
denied claim.  

In his motion for CUE in the October 2, 2001, Board decision, 
the veteran contends that the Board's conclusion that the 
November 6, 1996, rating decision became final prior to the 
November 29, 1996, effective date is error because the 
veteran did not withdraw his notice of disagreement with that 
decision until December 1996.  He further contends that, if 
the November 6, 1996, rating decision was not final until 
December 1996, then it was not possible to reopen the claim 
on November 29, 1996, prior to the finality of the decision.  
Motion at para. 1.  He argues that the November 6, 1996, 
rating decision could not possibly be a final disallowance 
until one year had passed.  He states that in his case, new 
and material evidence, namely the report of Dr. Miller, had 
been received in September 1997, during the appeal period 
following the November 6, 1996, rating decision, and that 
therefore 38 C.F.R. § 3.156(b) should have applied in 
assigning an effective date for service connection, not 38 
C.F.R. § 3.400(r).  Motion at para. 2.  He also cites 38 
C.F.R. § 3.160 in support of his argument that "A reopening 
can only be made after the prior decision has become a final 
decision which can not possibly occur until one year has 
passed (expiration of the appeal period)."  Motion at para. 
3.  He also states that the March 1971 rating decision "was 
tolled by the VARO, first noticed in May of 1996 and could 
not possibly be a final disallowance of the claim until May 
1997."

He argues that "the status of a claim is not determined by 
the withdrawal of a notice of disagreement or substantive 
appeal" and that "[f]inally adjudicated claims are those 
where the application has been denied by the RO, the action 
having become final by the expiration of one year after the 
date of notice of the disallowance."  He continues with 
regard to the November 6, 1996, and the March 31, 1971, 
rating decisions:

Here the [March 31, 19]71 disallowance 
was tolled and first noticed in May, 
1996, therefore it was not a finally 
adjudicated claim on Nov[ember] 29, 1996 
the date the impossible reopening 
occured. (sic)  Neither was the 
Nov[ember] 6, 1996 decision a final 
decision on Nov[ember] 29, 1996, that is 
an absolute impossibility under VA law 
(38 C.F.R. § 3.160, Status of Claims).

Motion at para. 4.  He argues in favor of no other specific 
effective date but concludes that "[b]ut for the 
misapplication of law the decision would be manifestly 
different.  The reopening of the claim would not be valid and 
the effective date would be earlier than Nov[ember] 29, 
1996."

Analysis.

VA regulations require that certain basic filing requirements 
be met in order for the Board not to dismiss the motion 
without prejudice to refiling.  These requirements include 
that the motion be in writing; be signed by the moving party 
or that party's representative; include the name of the 
veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  38 C.F.R. 
§ 20.1404(a).  The motion in this case meets these 
requirements.

The regulations also provide that, if the applicable decision 
involved more than one issue on appeal, the motion must 
identify the specific issue, or issues, to which the motion 
pertains.  In this case, the only issue that was denied by 
the Board in the October 2, 2001, decision was the effective 
date issue, and the veteran is clearly arguing in his motion 
that it was CUE for the Board not to have assigned an 
effective date earlier than November 29, 1996, for the award 
of service connection for a psychiatric disorder.  
Accordingly, the motion also meets the filing requirement of 
identifying the specific issue to which the motion pertains.  
38 C.F.R. § 20.1404(a).

The regulations also require that the motion set forth 
clearly and specifically the alleged [CUE], or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non specific 
allegations of error, are insufficient to satisfy the 
requirement.  In this regard, the veteran has alleged that in 
its decision of October 2, 2001, Board failed to properly 
apply 38 C.F.R. §§ 3.156(b) and 3.160 and had the Board 
applied these provisions correctly the result of the claim 
for an earlier effective date would have been manifestly 
different because an earlier effective date would have been 
assigned for the award of service connection for a 
psychiatric disorder.  Although the Board notes that the 
veteran has not stated precisely what effective date would 
have been assigned had the Board not erred as he alleges, the 
Board concludes that the veteran has alleged CUE with 
sufficient clarity and specificity by citing specific 
regulations, extant at the time of the Board's October 2, 
2001, decision, which he feels were misapplied, for the Board 
to conduct a review of his motion on the merits.  Therefore, 
dismissal of his motion for lack of specificity without 
prejudice to refiling is not necessary in this case.  38 
C.F.R. § 20.1404(b).

VA regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

[CUE] is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

. . . .

To warrant revision of a Board decision 
on the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be [CUE].

38 C.F.R. §§ 20.1403 (2002).

In his motion, the veteran argues that the October 2001 Board 
misapplied sections 3.156(b) and 3.160 of the regulations.  
For the purpose of the analysis of his arguments below, the 
Board has considered the text of these regulations as they 
were written at the time of the Board's October 2001 decision 
because a CUE analysis requires that the Board examine the 
provision of law "extant at the time" of the decision in 
which CUE is alleged.  38 C.F.R. § 3.160, 3.156(b) (2001).  
The Board has also considered sections 3.400(q)(1)(i) and (r) 
as they were written at the time of the October 2001 Board 
decision.  38 C.F.R. § 3.400(q)(1)(i), (r) (2001).  
Concerning this, the Board notes in particular that, although 
subsection (a) of 3.156 was amended, effective August 29, 
2001, for claims filed on or after that date, no changes have 
been made in subsection (b) of 3.156, which is the subsection 
relevant to arguments advanced by the veteran in the current 
motion.  Moreover, no changes have been made in any of the 
other applicable sections relevant to the veteran's 
arguments.

The veteran contends, in essence, that the October 2001 Board 
erred in deciding that, because the veteran withdrew his 
appeal of the November 6, 1996, rating decision, that that 
rating decision became final and that therefore the effective 
date for the subsequent award of service connection must 
necessarily be a date of a new claim received after that 
rating decision.  Instead, he argues that the withdrawal of 
his appeal of the November 6, 1996, rating decision should 
have had no effect on those VA regulations which provide that 
a rating decision does not become final until the one-year 
appeal period expires following notification of the decision.

He argues this because, if the November 6, 1996, rating 
decision was not viewed by the Board as final, the Board 
could have acknowledged that Dr. Miller's report, received by 
the RO in September 1997, was new and material evidence 
received within the appeal period of the November 6, 1996, 
rating decision, and then under section 3.156(b), he alleges 
that an effective earlier than November 29, 1996, could have 
been granted because that regulation requires that such 
evidence "be considered as having been filed with the claim 
which was pending at the beginning of the appeal period."  
38 C.F.R. § 3.156(b).  He attempts also in his motion to 
assert the same argument regarding the March 31, 1971, rating 
decision -- i.e., that his withdrawal of his appeal of that 
rating decision did not render it final -- but he asserts no 
argument regarding new and material evidence having been 
received within the appeal period of this decision which 
ended in May 1997, one year after the RO's May 1996 
notification letter was issued.  Motion at para. 3.

Section 3.160, which the veteran also cites as a regulation 
that should have been considered by the October 2001 Board, 
defines a "pending" claim as an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  Section 3.160 defines a "finally adjudicated 
claim" as "[a]n application, formal or informal, which has 
been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. § 3.160(d).

Section 3.104(a), cited by the October 2001 Board in its 
decision, does not conflict with the definition of what 
constitutes a "finally" adjudicated claim under section 
3.160(d).  Section 3.104(a) provides,

A decision of a duly constituted rating 
agency or other agency of original 
jurisdiction shall be final and binding 
on all field offices of [VA] as to 
conclusions based on the evidence on file 
at the time VA issues written 
notification in accordance with 38 U.S.C. 
5104.  A final and binding agency 
decision shall not be subject to revision 
on the same factual basis except by duly 
constituted appellate authorities or 
except as provided in Sec. 3.105 of this 
part.

38 C.F.R. § 3.104(a) (emphasis added).  As can be seen by the 
phrases italicized above, section 3.104(a) provides for 
finality of a rating decision as soon as it is issued but 
only as to conclusions "based on the evidence on file at the 
time VA issues written notification".  The regulation leaves 
open the possibility that other evidence might be submitted 
after the notification is issued which will change the 
"factual basis" of the decision, and if such evidence does 
change the factual basis in such a way that the benefit 
sought can be granted, then the decision may be "revised".  
Read in conjunction with other statutory and regulatory 
provisions governing the "reopening" of claims, it is clear 
that the other evidence which section 3.104(a) contemplates 
as possibly altering the factual basis on which a decision 
was predicated -- and thereby altering its "finality" -- is 
"new and material" evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Section 3.156(b) indicates that, when such new and material 
evidence is submitted during the one-year appeal period 
following notification of a decision, the finality of that 
decision is abated, thereby leaving the claim which had been 
the subject of its adjudication "pending", and section 
3.156(b) also states that the new and material evidence 
should be considered as having been filed in connection with 
that pending claim, as opposed to having been filed with a 
new claim.  This concept is reiterated in the effective date 
provision governing this situation:

(q)  New and material evidence (Sec. 
3.156)--(1)  Other than service 
department records--(i)  Received within 
appeal period or prior to appellate 
decision.  The effective date will be as 
though the former decision had not been 
rendered.

38 C.F.R. § 3.400(q); cf. VAOPGCPREC 12-98 at para. 12 (Sept. 
23, 1998) (indicating that the provision of section 
3.400(q)(1)(i) that the effective date "will be as though 
the former decision had not been rendered" results in the 
former decision being a "nullity").  

Whether a claimant who has submitted new and material 
evidence to reopen a claim and is successful in obtaining the 
benefit sought gets an effective date assigned under 
subsections (q)(1)(ii) or (r) of section 3.400 or whether he 
gets it under subsection (q)(1)(i) may make a difference -- 
although not necessarily so -- in the amount of compensation 
he receives.  For example, if a claimant files a claim to 
reopen in February 2001, and is notified of the denial of 
this claim in July 2001, he has until July 2002 to submit new 
and material evidence within the appeal period.  If he does 
not submit new and material evidence until after the 
expiration of the appeal period in September 2002, the 
effective date will be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  Thus, the earliest effective date will be the 
date of receipt of claim, but the claim in such a case will 
not be the February 2001 claim because that claim was already 
the subject of a final decision in July 2001.  Rather, it 
will be the date of a "new" and later claim to reopen, 
perhaps a claim as late as September 2002 when the new and 
material evidence was submitted.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii), (r).

To the contrary, if the claimant described above were to 
submit new and material evidence within the appeal period in 
August 2001 and the claim was granted, the effective date 
"will be as though the former decision" in July 2001 "had 
not been rendered".  Therefore, the "claim" for the 
purposes of the phrase "date of receipt of claim" will be 
the February 2001 claim and an effective date as early as 
February 2001 could be assigned.  The same effective date 
rule ultimately applies in the two situations -- i.e., 38 
C.F.R. § 3.400(r) -- but sections 3.156(b) and 3.400(q)(1)(i) 
-- allow for a different and earlier "claim" to be 
considered for the purposes of the phrase "the date of 
receipt of claim" in a situation in which new and material 
evidence is received within the appeal period.  38 C.F.R. 
§§ 3.400(q)(1)(i), (r), 3.156(b).  There are other factors 
involved in assigning effective dates than simply 
ascertaining when the claim was received, however, and if 
entitlement to the benefit arose solely or primarily based on 
evidence submitted in August 2001, the later date would be 
assigned rather than the February 2001 date of claim.  38 
C.F.R. § 3.400(r) (effective date of reopened claim will be 
date of receipt of claim or date entitlement arose, whichever 
is later).

Nevertheless, submitting new and material evidence within the 
appeal period affords a successful claimant the possibility 
of, or potential for, an earlier effective date based on the 
"date of receipt of claim" than the date which is afforded 
to the successful claimant who submits the evidence after the 
appeal period has expired.  If, for example, entitlement to 
the benefit arose not solely or primarily based on the new 
and material evidence but rather based on the new and 
material evidence viewed in connection with evidence 
previously of record, then the "date of receipt of claim" 
might be the more appropriate date to assign in a given case 
because entitlement to the benefit will have arisen not just 
from evidence dated later than the date of receipt of claim 
but evidence dated both later and earlier than the date of 
receipt of claim.  Thus, the "date of receipt of claim" may 
be the appropriate date to assign in cases where it is 
unclear exactly when, or on which specific date, entitlement 
to the benefit sought actually arose.  Cf. VAOPGCPREC 12-98 
at para. 3 (Sept. 23, 1998) (noting that 38 U.S.C. 
§ 5110(b)(2), pertaining to effective dates for increased 
ratings, was added to the law to "permit retroactive payment 
of increased compensation from the date of increase in 
disability up to 1 year when that date is ascertainable" 
(emphasis added)); 38 C.F.R. § 3.400(o)(2) (providing for 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date -- "otherwise, date of 
receipt of claim").

In this case, although the veteran appealed the March 1971 
and November 1996 rating decisions and then withdrew his 
appeal of them, the Board can find no provisions in the 
statute or regulations which state that the withdrawal of an 
appeal cuts short the one-year appeal period following those 
rating decisions.  Rather, VA procedure seems to be 
otherwise, as indicated by the RO's letters to the veteran in 
February and April 1997 informing him that he could still 
reinstate his appeals up to one year following notification -
- which, in the case of the March 1971 rating decision, was 
up to May 1997 and which, in the case of the November 1996 
rating decision, was up to November 1997.

A provision in the Adjudication Procedure Manual, M21-1, Part 
IV, states that a claimant may reactivate an appeal he has 
withdrawn "provided a request is received by VA within the 
remaining appeal period."  The provision then states, "If 
the appeal is not so reactivated, the decisions will be 
regarded as final."  See M21-1, Part IV, para. 8.35.  
However, the Manual does not clearly state when such decision 
or decisions will be regarded as final.  If the claimant may 
reactivate his appeal any time within the remaining appeal 
period, it would seem to follow that the decisions can be 
regarded as final only when that period has expired.

It would be inconsistent to allow a claimant to reactivate a 
withdrawn appeal to the Board anytime within the one-year 
appeal period and yet not allow him the possible benefit of 
the effective date provisions of 3.156(b) and 3.400(q)(1)(i) 
should he decide not to reactivate his appeal and instead to 
submit new and material evidence during the appeal the period 
in the hope that his claim might be granted at the RO based 
on this new evidence.  This would mean that a veteran who had 
not filed an appeal but had simply submitted new and material 
evidence during the appeal period to the RO would get the 
potential benefit of the effective date provisions if the 
claim was allowed; whereas, a veteran who had filed an appeal 
and then later withdrew it and submitted new and material 
evidence on which he thought the claim might be allowed would 
not get the potential benefit of the effective date 
provisions if the claim was allowed.

The Board can find no provision in the statute or regulations 
for such an inconsistency, and such a practice would result 
in disparate treatment of similarly-situated claimants.  
Moreover, such a practice might discourage claimants from 
appealing to the Board or from withdrawing appeals in the 
hope of a more timely resolution of their claims at the RO, 
and neither action on the part of claimants should be 
discouraged.  Accordingly, the Board concludes that the 
October 2, 2001, Board erred in concluding that the veteran's 
withdrawal of his appeal of the November 6, 1996, rating 
decision rendered that decision final prior to the expiration 
of the one-year appeal period and that, therefore, an 
effective date for service connection for a psychiatric 
disorder awarded by the hearing officer in May 1998 had to be 
the date of a new claim to reopen filed subsequent to the 
November 6, 1996, rating decision.

The Board must now consider whether the October 2001 Board's 
error constituted CUE.  That is, it is not sufficient to show 
merely that the October 2001 Board erred in order to show 
CUE, but it must be shown that but for the error, the outcome 
would have been manifestly different, i.e., that an effective 
date earlier than November 29, 1996, for service connection 
would have been granted.

Concerning this, the Board notes that the May 1998 decision 
of the hearing officer shows that the claim for service 
connection for a psychiatric disorder was reopened based 
primarily on the report of Dr. Miller which was received by 
the RO in September 1997, within the one-year appeal period 
of the November 1996 rating decision.  Because this evidence 
was received within the appeal period, the effective date for 
the allowance of service connection "will be as though the 
former decision", i.e., the November 6, 1996, rating 
decision "had not been rendered" and the evidence "will be 
considered as having been filed with the claim which was 
pending at the beginning of the appeal period."  38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i).  In this case, the claim from 
which the November 6, 1996, rating decision arose, as 
indicated on the rating decision document, was received by 
the RO on August 12, 1996.

Thus, August 12, 1996, was the "date of receipt of claim" -
- the claim to reopen the previously denied claim for service 
connection for a psychiatric disorder, and that claim, albeit 
denied in a November 6, 1996, rating decision, was ultimately 
reopened in May 1998 based on new and material evidence 
submitted in September 1997 which was within the appeal 
period of November 6, 1996, rating decision.  The law 
provides that the effective date for reopened claims is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  In this case, the date of receipt of claim is 
August 12, 1996.

The remaining question is whether the hearing officer based 
the allowance solely and primarily on Dr. Miller's report 
such that entitlement to the benefit arose when that report 
was received in September 1997 or whether the hearing officer 
based the allowance of the claim not solely or primarily on 
Dr. Miller's report but rather on that report viewed in 
connection with evidence previously of record.  If the former 
is shown, then the appropriate effective date would be the 
date entitlement arose which would have been the date of 
receipt of the Dr. Miller's report in September 1997.  If the 
latter is demonstrated, then August 12, 1996, the date of 
receipt of claim might have been the more appropriate date to 
assign.  

In rendering his decision in May 1998, the hearing officer 
stated in pertinent part,

Report from Dr. Miller dated 9/11/97 
relates that it is his opinion that the 
veteran's correct diagnosis in service 
was schizophrenia.  Dr. Miller notes that 
the report dated 11/16/59 states that 
some delusional material was noted.  In 
addition, the report dated 11/16/59 
states that evidence of persecution 
complex was detected.  Medical opinion 
dated 6/16/96 from VAMC, Detroit, 
concluded that the veteran's currently 
diagnosed schizophrenia was not displayed 
during the veteran's period of active 
military duty.  The report dated 9/11/97 
from Dr. Miller is considered new and 
material evidence.  Based on 
consideration of all the evidence of 
record, both old and new, and resolving 
reasonable doubt in favor of the veteran, 
service connection for psychotic 
disorder, not otherwise specified, is 
deemed to be in order . . . .

It appears from the hearing officer's decision that he 
reopened the claim based on Dr. Miller's report but that he 
allowed service connection based not solely or primarily on 
Dr. Miller's report but rather on that report viewed in 
connection with evidence previously of record including the 
service medical record dated in 1959.  Accordingly, the Board 
concludes that entitlement arose based on a compilation of 
evidence dated both before and after the date of claim, and 
that therefore August 12, 1996, the date of receipt of claim 
should have been assigned as the effective date for service 
connection.  

Thus, for the reasons and bases noted above, the Board 
concludes that the October 2, 2001, Board erred in 
considering the November 6, 1996, rating decision final 
because the veteran withdrew his appeal of that decision and 
that that error resulted in the Board's rendering a decision 
that would have been manifestly different but for the error.  
Specifically, the Board should have determined that August 
12, 1996, the date of receipt of claim, was the effective 
date consistent with regulations extant at the time, rather 
than the November 29, 1996, date assigned by the hearing 
officer.  38 C.F.R. § 3.160, 3.156(b), 3.400(q)(1)(1), (r) 
(2001).  Therefore, the Board concludes that the October 2, 
2001, Board's finding of November 29, 1996, as the effective 
date for service connection rather than August 12, 1996, was 
CUE.  38 C.F.R. § 20.1403(a).

Concerning the veteran's arguments about the March 31, 1971, 
rating decision, that decision became final in May 1997 at 
the expiration of the appeal period following notification of 
the rating decision by the RO in May 1996.  The veteran did 
not reactivate his appeal of that decision during the appeal 
period, and no evidence was received during the appeal 
period, i.e., prior to May 1997, on which an award of the 
benefit sought was based.  That rating decision is final and 
had no relevance to the effective date matter reviewed by the 
Board in its October 2, 2001, decision.  Accordingly, 
although the October 2001 Board erred in finding that the 
March 31, 1971, rating decision became final because the 
veteran withdrew his appeal rather than its becoming final by 
virtue of the expiration of the one-year appeal period, this 
error is not CUE because the outcome of the decision 
regarding the effective date of service connection for the 
psychiatric disorder would not have been manifestly different 
but for this error.  38 C.F.R. § 20.1403(a).


ORDER

The motion for revision or reversal of the October 2, 2001, 
decision of the Board on the basis of clear and unmistakable 
error is granted, and the October 2, 2001, decision of the 
Board is revised so that the effective date for the award of 
service connection for a psychiatric disorder is August 12, 
1996, rather than November 29, 1996.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



